     Case 1:19-cv-01296-NONE-EPG Document 17 Filed 09/30/20 Page 1 of 2


 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                          EASTERN DISTRICT OF CALIFORNIA
 6
     EMY DESOTO,                                    Case No.: 1:19-cv-01296-NONE-EPG
 7
                      Plaintiff,                    ORDER GRANTING PLAINTIFF’S
 8
                                                    SECOND UNOPPOSED MOTION
 9        vs.                                       TO EXTEND DISPOSITIVE
10                                                  MOTION DEADLINE
   GLOBAL TRUST MANAGEMENT
11 LLC,                                             (ECF NO. 16)
12
             Defendant.
13
14        The Court, having read and considered Plaintiff’s Second Unopposed Motion to
15 Extend Dispositive Motion Deadline, and for good cause shown,
16        IT IS ORDERED that the motion to extend the dispositive motion deadline
17 (ECF No. 16) is granted. The Scheduling Conference Order (ECF No. 8), as
18 previously modified (ECF No. 15), is further modified as follows:
19       1. Dispositive Motion deadline is extended to October 16, 2020.
20        2. The pretrial conference, currently set for January 22, 2021, is continued to

21              February 16, 2021, at 8:15 a.m., in Courtroom 4, before the assigned district
                judge.
22
          3. The jury trial, currently set for March 23, 2021, is continued to April 20,
23
                2021, at 8:30 a.m., in Courtroom 4, before the assigned district judge.
24
25
     IT IS SO ORDERED.
26
27     Dated:     September 30, 2020                   /s/
                                                 UNITED STATES MAGISTRATE JUDGE
28
     Case 1:19-cv-01296-NONE-EPG Document 17 Filed 09/30/20 Page 2 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
